Title: To George Washington from Major General Stirling, 26 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Genl Potters Qrs [Radnor, Pa.] Decemr 26: 1777 7 oClo. P.M.

I have Just received your Excellencys letter of this date by Lt Col. Davidson, I have sent the three feild down to Col: Morgan to take Command of the three divisions of the 15 detachments according to An Arangement I made of them this Morning & according to their Several States.
In answer to your Excellency’s Querie, I do not see, that any Attempt can be made with a proba[bi]lity of Success unless it be on those troops which are advanced to Knowles’s within a Mile of the White Horse on the Road from Derby to Chester. I think a body of fifteen Hundred fresh Chosen Men from Camp Might push in about a Mile below Derby (while the Troops we have here make an Attack on every other part of their line as a feint) and then turn to the Right & briskly Sweep all before them and retreat thro’ Ridley & Upper providence. I think the Experiment might be tried without danger to our Main Army. The Troops I have with me are now all except abt 100 Men Stationed from the five

Mile Stone on the Lancaster Road to Near the White Horse at 11 Mile Stone on the Chester Road, but the Enemy keep so Close to their lines, we have no Chance of Catching any of them. Before I received you[r] Excellency last lettr I had made a Memorandum as a draft of a letter but rather than detain the Bearer I will enclose the ruff Sketch, which I hope you will Excuse. & am your Excys Most Obt Humble Servt

Stirling


I wish Col: Harrison would send me some good paper, Wax & Quils by the be⟨arer⟩.

